Citation Nr: 0826113	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-19 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to October 
1965.  He died in August 1988, and the appellant is his 
surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision in April 2002 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In May 2006, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.  At the 
hearing, additional records were received, which were 
accompanied by an appropriate waiver of initial RO 
consideration of the evidence.  38 C.F.R. § 20.1304.  

In a decision in November 2006, the Board determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for the cause of the veteran's 
death, and therefore denied the appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in April 
2008, the Court granted a Joint Motion for Remand of the 
parties, the Secretary of VA and the appellant, who was 
represented by counsel, and vacated the Board's decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Joint Motion for Remand, the parties agreed that VA 
failed in its duty to assist the appellant, stating that (a) 
neither the RO nor the Board made a finding that further 
attempts to obtain the complete terminal record from the 
Houston VA Medical Center (VAMC) would be futile, (b) VA made 
no finding that further attempts to obtain these records 
would be futile, and (c) prior to its decision, VA failed to 
notify the appellant that these records could not be located.  
The parties agreed that a remand was necessary to obtain the 
VA records.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the condition for which 
the veteran was service-connected at 
the time of his death, if any; an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of the veteran's death based on 
the service-connected disability, if 
any; and an explanation of the evidence 
and information required to 
substantiate a claim based on a 
condition not yet service connected.)

2. Request the complete terminal 
hospital records from the Houston VAMC, 
to include all records dated from July 
1988 until the veteran's death in 
August 1988.  The RO should make as 
many requests as necessary to obtain 
the records, and if the records do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
appellant in accordance with 38 C.F.R. 
§ 3.159(e).  

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the appellant a supplemental 
statement of the case and return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




